Citation Nr: 0415504	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision issued by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
back disability.  Appeal has been perfected.  

In February 2004, the veteran personally appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge of the Board.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part. 

The claim of entitlement to service connection for a back 
disability must be remanded for further evidentiary 
development before it can be adjudicated on its merits.  

As the transcript of the recent Board hearing and the 
veteran's written statements submitted in support of the 
appeal show, the veteran maintains that he did report at 
induction an old back injury that had caused back and leg 
pain since the 1950s, but that he was still "passed" for 
induction.  The veteran further maintains that he did not 
have significant back problems as a result of the prior 
injury until the physical rigors of active duty aggravated 
the pre-existing problems, and that he has chronic back 
problems to this day.  Service medical records, in the form 
of a pre-induction report of medical history dated in late 
December 1963, indicate that the veteran did report 
involvement in a "school bus wreck in 1955," which 
reportedly injured his left leg and back.              

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease preexisted service and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2003); VAOPGCPREC 3-
03 (July 16, 2003).  The standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence is that is clear and unmistakable, i.e., 
undebatable.  See, e.g., Vanerson v. West, 12 Vet. App. 254, 
261 (1999).  Moreover, 38 C.F.R. § 3.304(b) and (b)(1) 
specifically state that only conditions that are recorded in 
examination reports are to be considered as noted for the 
purposes of determining what defects, deformities, or 
disorders were noted at entrance, and that the history of 
pre-service existence of conditions recorded at the time of 
an examination does not, alone, constitute notation of such 
conditions.

The Board also notes that there is a brief opinion dated in 
late February 2004, by a Dr. L. B., which essentially states 
that the veteran's disability was aggravated by service.  The 
basis for this opinion - other than the physician's 
experience as a former military physician - is not clear.  
Moreover, this conclusory opinion does not provide a specific 
diagnosis, but merely refers to a "disability."  

The Board concludes that an examination is needed in this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

In light of the above, the Board directs the following on 
remand:

1.  Schedule the veteran for a VA medical 
examination to determine (1) what back 
disease(s) or disorder(s) that the 
veteran now has, if any; and (2) if so, 
for each diagnosis, whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that it is 
related to active duty.  The veteran's 
claims folder should be made available to 
the VA medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for a back disability.  If the 
decision remains in any manner adverse to 
the veteran, provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), as 
amended, VA regulations implementing 
VCAA, and controlling legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



